DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species A: Fig.2A & 2B
Species B: Fig.3
Species C: Fig.4 
Species D: Fig.5
Species E: Fig.6
Species F: Fig.7
The species are independent or distinct because the species include mutually exclusive structure not usable between in combination with each other that warrant divergent search. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each species would require different text searches because they contain materially different structure.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Kurt Rauschenbach on 11/10/22 a provisional election was made without traverse to prosecute the invention of Species B, claim1-2, 4-9 &11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 3 & 10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 1 objected to because of the following informalities: “a shaped “on line 4 should be “a shape”.  Appropriate correction is required.
Claim 1 is objected to because the limitation “the first and second fixed guide” at lines 8-9 should be “the first fixed guide and the second fixed guide.” Claims 2, 8-9 contains a similar recitation. 
Claim 4 objected to because of the following informalities: “a bottom surface “on line 1 should be “the bottom surface”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities: “a bottom surface “on line 1 should be “the bottom surface”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities: “a stream of pressured fluid” on line 13 should be “the stream of pressured fluid”; “a shaped” on line 6 should be “a shape”; “a shaped” on line 11 should be “a shape”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities: “a stream of pressured fluid” on line 2 should be “the stream of pressured fluid”.  Appropriate correction is required.
Claim 17 objected to because of the following informalities: “a bottom surface “on line 1 should be “the bottom surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 the term “one of the plurality of attachment points” in line 4 renders the claim to be indefinite because it’s unclear which one of the plurality of attachments its referencing to & “one of the plurality of attachment points” in line 6 renders the claim to be indefinite because it’s unclear whether this is the same as the “plurality of attachments “previously claimed or not. Are they the same attachment points? Are they required to be different attachment points for each guide?
Claims dependent there on are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2,4,6-9,11,13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dexter US 20040140379.
Regarding claim 1 , Dexter US 20040140379 A1 discloses a pressure nozzle support (Fig.2 annotated) comprising: a) a body (Fig.2 element 100) comprising a plurality of attachment points(Fig.2 Element 122 & 124); b) a first and second fixed guide( Fig .2 element 104 & 106 ) , each of the first and second fixed guides (104 & 106) being attached to the body at one of the plurality of attachment points(122 & 124) and being formed in a shaped that glides along a vertical surface (para 0026 Referring generally now to FIG. 3, a surface cleaner 100 in accordance with an exemplary embodiment of the present invention may be attached to a spray wand 110 and used for supporting the spray wand 110 to clean a vertical surface while substantially maintaining an impingement distance.) ; and c) a nozzle coupling(Fig.2 annotated see where lance 112 meets the body 100 at about 118) attached to the body (100) at one of the plurality of attachment points behind the first and second fixed guides, the nozzle coupling(Fig.2 annotated) being configured to support a nozzle that provides a stream of pressured fluid ( Abstract ) in a region between the first and second fixed guide and being positioned at a height above a bottom surface of each of the first and second fixed guides so that the nozzle supported by the nozzle coupling will be at a predetermined distance away from the vertical surface (para 0025 The wheels 104 and 106 are attached to the guide 102 such that the pressurized fluid stream 108 intersects the axis of rotation of the wheels 126. By aligning the wheels 104 and 106 with the spray nozzle of the lance 112 in this way, the impingement distance may be substantially maintained through a variety of angles between the spray wand 110 and the surface hereinafter referred to as impingement angles).   

    PNG
    media_image1.png
    676
    641
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    662
    634
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    780
    608
    media_image3.png
    Greyscale


Regarding claim 2, Dexter discloses the pressure nozzle support of claim 1 wherein the region between the first and second fixed guide is a center region of the body (para 0025 The wheels 104 and 106 are attached to the guide 102 such that the pressurized fluid stream 108 intersects the axis of rotation of the wheels 126)
Regarding claim 4, Dexter discloses the pressure nozzle support of claim 1 wherein a bottom surface (see annotated Fig.4) of at least one of the first and second fixed guides (see annotated Fig.4) comprises a channel (see annotated Fig.4) for passing the fluid.  For the purposes of claim 4 the first & second guides are reinterpreted in accordance with the annotated image below.


    PNG
    media_image4.png
    856
    666
    media_image4.png
    Greyscale


Regarding claim 6, Dexter discloses the pressure nozzle support of claim 1 wherein at least one of the first and second fixed guides is configured to allow 360 degrees of motion on the vertical surface. Dexter disclose the guides can include swivels which will allow for 360 degree of motion as claimed.
Regarding claim 7, Dexter discloses the pressure nozzle support of claim 1 wherein at least one of the first and second fixed guides is configured to allow omni-directional motion in three dimensions. The first & second guides of Dexter are formed 2 wheels that are capable of rotating so that the pressure washer wand is capable of moving left & right on the surface & up & down on the surface as well as to & away from the surface.  
Regarding claim 8, Dexter discloses  A pressure nozzle support  ( Fig.2 annotated) comprising: a) a body (Fig.2 element 100)  b) a first and second fixed guide( Fig .2 element 104 & 106 ), each of the first and second fixed guides being formed into the body and being shaped to glide along a vertical surface; (para 0026 Referring generally now to FIG. 3, a surface cleaner 100 in accordance with an exemplary embodiment of the present invention may be attached to a spray wand 110 and used for supporting the spray wand 110 to clean a vertical surface while substantially maintaining an impingement distance.)   and c) a nozzle coupling formed in the body behind the first and second fixed guides, the nozzle coupling (Fig.2 annotated see where lance 112 meets the body 100 at about 118) being configured to support a nozzle that provides a stream of pressured fluid(see abstract) in a region between the first and second fixed guide and being positioned at a height above a bottom surface of each of the first and second fixed guides so that the nozzle supported by the nozzle coupling will be at a predetermined distance away from the vertical surface (para 0025 The wheels 104 and 106 are attached to the guide 102 such that the pressurized fluid stream 108 intersects the axis of rotation of the wheels 126. By aligning the wheels 104 and 106 with the spray nozzle of the lance 112 in this way, the impingement distance may be substantially maintained through a variety of angles between the spray wand 110 and the surface hereinafter referred to as impingement angles)
Regarding claim 9, Dexter discloses the pressure nozzle support of claim 8 wherein the region between the first and second fixed guide is a center region of the body (See Annotated Fig.4)


    PNG
    media_image5.png
    663
    696
    media_image5.png
    Greyscale



Regarding claim 11, referring to claim 4 above, Dexter discloses all elements. 

Regarding claim 13, Dexter discloses the pressure nozzle support of claim 8 wherein at least one of the first and second fixed guides is configured to allow 360 degrees of motion on the vertical surface Dexter disclose the guides can include swivels which will allow for 360 degree of motion as claimed.
Regarding claim 14, Dexter discloses the pressure nozzle support of claim 8 wherein at least one of the first and second fixed guides is configured to allow omni-directional motion in three dimensions. The first & second guides of Dexter are formed 2 wheels that are capable of rotating so that the pressure washer wand is capable of moving left & right on the surface & up & down on the surface as well as to & away from the surface.  
Regarding claim 15, Dexter discloses a pressure nozzle support comprising: a) a nozzle coupling (Fig.2 annotated see where lance 112 meets the body 100 at about 118) being configured to support a nozzle that provides a stream of pressured fluid to a vertical surface (para 0026 f the present invention may be attached to a spray wand 110 and used for supporting the spray wand 110 to clean a vertical surface while substantially maintaining an impingement distance)   b) a first fixed guide ( Fig .2 element 104 ) attached to the nozzle coupling such that a distance from a bottom surface of the first fixed guide to the nozzle supported by the nozzle coupling will be at a predetermined distance away from the vertical surface (para 0025 The wheels 104 and 106 are attached to the guide 102 such that the pressurized fluid stream 108 intersects the axis of rotation of the wheels 126. By aligning the wheels 104 and 106 with the spray nozzle of the lance 112 in this way, the impingement distance may be substantially maintained), the first fixed guide being formed in a shaped that glides along the vertical surface; and c) a second fixed guide ( Fig .2 element 104 ) attached to the nozzle coupling such that a distance from a bottom surface of the second fixed guide(106) to the nozzle supported by the nozzle coupling will be at the predetermined distance away from the vertical surface, the second fixed guide being formed in a shaped that glides along the vertical surface, wherein the nozzle coupling is aligned relative to the first and second fixed guide so that the nozzle supported by the nozzle coupling provides a stream of pressured fluid in a region defined by the first and second fixed guide.  
Regarding claim 16, Dexter discloses the pressure nozzle support of claim 15 wherein the nozzle coupler (Fig.2 annotated see where lance 112 meets the body 100 at about 118) is aligned relative to the first and second fixed guide (104,106) so that the nozzle supported by the nozzle coupler provides a stream of pressured fluid in a center region defined by the first and second fixed guide.  (See annotated fig.4)

    PNG
    media_image5.png
    663
    696
    media_image5.png
    Greyscale



Regarding claim 17, referring to claim 4 above, Dexter discloses all elements.
Regarding claim 18, Dexter discloses the pressure nozzle support of claim 15 wherein at least one of the first and second fixed guides is positioned such that the distance from the bottom surface of the at least one of the first and second fixed guide to the nozzle supported by the nozzle coupling will be at the predetermined distance away from the vertical surface with a flexible member.  (para 0007 the present invention is directed to a surface cleaner for a pressure washer assembly. The surface cleaner includes a guide, which may be made of plastic or other lightweight material, making it useful for cleaning vertical surfaces. The guide includes wheels in line with the spray nozzle, giving the surface cleaner of the present invention a small footprint for cleaning corners and tight spaces and substantially maintaining the distance from the spray nozzle to the surface through a variety of angles assumed by the spray wand or the like.)
Regarding claim 19, Dexter discloses the pressure nozzle support of claim 15 wherein at least one of the first and second fixed guides is configured to allow 360 degrees of motion on the vertical surface. Dexter disclose the guides can include swivels which will allow for 360 degree of motion as claimed.  
Regarding claim 20, Dexter discloses the pressure nozzle support of claim 15 wherein at least one of the first and second fixed guides is configured to allow omni-directional motion in three dimensions. The first & second guides of Dexter are formed 2 wheels that are capable of rotating so that the pressure washer wand is capable of moving left & right on the surface & up & down on the surface as well as to & away from the surface.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Dexter or in the alternative Dexter in view of Butler.
Regarding claim 5 & 12, Dexter US 20040140379 A1 discloses the pressure nozzle support of claim 1 but does not expressly state that at least one of the first and second fixed guides (104 & 106) are formed of a deformable material.
Dexter does teach that the entire body should be made out of light weight material including plastic herein interpreted as a deformable material.
It would have been obvious to make the wheels of Dexter made of plastic as thought by Dexter in order to make the pressure nozzle support light weight (para 0007)
If later its determined that plastic is not a deformable material Butler teaches that pressure washer wheels maybe made of rubber herein interpreted as a deformable material. (para 0043)
It would have been obvious to an ordinary skill worker in the art at the time of the filling of the invention to make the tires of Dexter out of rubber as thought in Butler as part of an obvious substitution of a one known material for the unspecified material of Dexter to provide predictable results. The rubber tires are a known suitable material to manufacture the guide wheels. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references teach various aspect of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE A TEGEGNE whose telephone number is (571)272-4260. The examiner can normally be reached 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on (571) 270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYELE A TEGEGNE/	/GERALD L SUNG/                                                                                                               Primary Examiner, Art Unit 3741                                                                                         Examiner, Art Unit 4188